Exhibit 10.1



  

 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

This FIRST AMENDMENT TO LICENSE AGREEMENT (this “First Amendment”) is entered
into as of February 19, 2014 (the “Amendment Effective Date”) by and between
Nephros, Inc., a Delaware corporation with its principal office at 41 Grand Ave,
River Edge, NJ 07661 (“Nephros”), and Bellco S.r.l., with registered offices in
via Camurana 1, Mirandola (MO), Italy, registered with the Companies’ Register
of Modena under number 06157780963 (“Bellco”), and sometimes herein referred to
individually as a “Party” and collectively, as the “Parties”.

 

RECITALS

 

A.           Nephros and Bellco are parties to that certain License Agreement
entered into as of July 1, 2011 (the “Agreement”).

 

B.           Nephros and Bellco wish to amend the Agreement, subject to the
terms and conditions set forth herein.

 

C.           Capitalized terms used herein and not otherwise defined shall have
the meanings given them in the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties agree as
follows:

 

1.           Authorized Territory. Exhibit 1 to the Agreement is hereby deleted
in its entirety as of the Amendment Effective Date and replaced with Exhibit 1
attached hereto and made part hereof.

 

2.           Minimum Sales Targets. Section 3.4 of the Agreement is hereby
deleted in its entirety as of the Amendment Effective date and replaced with the
following, including Exhibit 3 referenced therein which is attached hereto and
made part hereof:

 

3.4           Minimum Sales Targets.

 

3.4.1           During the Royalty Term (defined in Section 4.2) Bellco shall
comply with the quarterly sales targets set forth on Exhibit 3 attached hereto
and made part hereof.

 

3.4.2           Solely the failure of Bellco to meet the stated minimum yearly
sales targets (to be obtained by adding the minimum sales targets for each
quarter as provided in Exhibit 3 hereto for each relevant year of the Agreement)
in any given year of the Agreement will, at the discretion of Nephros, result in
conversion of the license granted in Section 2.1 to non-exclusive status.
Conversion of the license to non-exclusive status shall not alter the royalty
rates to be paid by Bellco under Section 4.2 nor prejudice or otherwise serve to
waive any other rights of Nephros under this Agreement.

 



 

 

 

 

3.           Upfront Fees. In consideration of this Amendment, Section 4.1 of
the Agreement is hereby amended to add the following additional upfront fees:

 

Date Fee Amendment Effective Date €225,000 March 31, 2014 €225,000 Total
€450,000

 

 

4.           Royalties. Section 4.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

4.2           Royalties. As further consideration for the license and other
rights granted to Bellco under this Agreement, for the period beginning on
January 1, 2015 through and including December 31, 2021 (the “Royalty Term”), in
addition to any payments set forth in this Section 4, Bellco shall pay to
Nephros a royalty payment based upon the number of Units of Product sold or
transferred in the Authorized Territory as follows:

 

Number of Units Product Royalty 1-125,000 €1.75 Greater than 125,000 €1.25

 



5.           Representations and Warranties. The representations and warranties
of the Parties set forth under Section 5 of the Agreement are true and correct
as of the date hereof as though made on the date hereof and as though applied to
the Agreement as amended by this First Amendment.

 

6.           Section 6 of the Agreement is hereby amended by adding a new
Section 6.3 and Section 6.4 as follows:

 

6.3           Right of First Offer- Licensed Patents. In the event that Nephros
shall pursue a transaction to sell, assign or transfer all right, title and
interest to some or all of the Licensed Patents to a third party (a “Licensed
Patents Transfer Transaction”), Nephros will provide Bellco with written notice
and provide Bellco with the right to make a first offer to Nephros with respect
to the contemplated transaction for a period of thirty (30) calendar days. Any
such notice by Nephros and any response to Bellco will be subject to a
confidentiality agreement to be executed by Nephros and Bellco. If Bellco’s
offer is acceptable to Nephros, Bellco and Nephros will seek to negotiate in
good faith, a mutually agreeable definitive written agreement relating to the
contemplated transaction acceptable to each of Bellco and Nephros in its sole
and absolute discretion. In the event Bellco fails to exercise it right of first
offer within the above referenced thirty (30) calendar day period, then Nephros
shall be free to pursue a transaction with another party with respect to some or
all of the Licensed Patents on such terms and conditions as Nephros shall
determine in its sole and absolute discretion. In the event Bellco timely
exercises it right of first offer but the Parties fall to execute and deliver a
mutually agreeable definitive written agreement relating to the contemplated
transaction within ninety (90) calendar days of Bellco’s receipt of Nephros’s
initial written notice, then Nephros shall be free to pursue a transaction with
another party with respect the Licensed Patents, provided that the terms of any
such transaction shall not be any more favorable to such other party than the
terms Bellco last offered to Nephros.

 



- 2 -

 

 

6.4           Assumption of Obligations in Connection with a Change in Control
or Licensed Patents Transfer. In the case Nephros enters into a Licensed Patents
Transfer Transaction, it shall require the acquirer to expressly assume
Nephros’s obligations under this Agreement in writing, except where the
consummation of the Licensed Patents Transfer Transaction is effected by
operation of law.

 

7.           Ownership. Section 7.1.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

7.1.1           Except as otherwise expressly provided in a transaction
contemplated by Section 6, the Nephros Confidential Information and the Licensed
Patents shall, at all times be and remain the property of Nephros, its
Affiliates and/or licensors, which shall retain the sole and exclusive title
and/or rights thereto. Bellco shall have no right to use the Nephros
Confidential Information or the Licensed Patents except as expressly set forth
in this Agreement.

 

8.           Term. Section 11.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

11.1           This Agreement shall commence on the Effective Date and shall
continue in effect through December 31, 2021 (the “Term”), or until terminated
by either Party in accordance with this Agreement.

 

9.           Notices. The addresses for notices set forth in Section 12.3 of the
Agreement are hereby deleted in their entirety and replaced with the following:

 

If to Nephros:Nephros Inc.

41 Grand Ave

River Edge, NJ 07661

Attention: John C. Houghton

Facsimile: +1.201.343.5207

 

If to Bellco:Bellco S.r.l.

Via Camurana 1

41037 – Mirandola (MO)

Attention: Carlo Medici

Facsimile: +39.0535.29204

 



- 3 -

 

 

10.           No Further Amendment. Except as expressly modified hereby, the
Agreement remains in full force and effect. In the event that any provision of
this First Amendment, or any provision of the Agreement as amended hereby, is or
becomes legally ineffective, this shall not affect the validity of the remaining
provisions hereof or thereof, and in lieu of the invalid provision, the Parties
shall agree upon a valid provision that approaches best the commercial purpose
of the intended provision.

 

11.           Governing Law/Disputes. This First Amendment shall be construed
and governed in all respects, and the respective rights of the Parties
determined and disputes hereunder resolved consistent with, the governing law
and dispute resolution procedures set forth in Section 12.13 of the Agreement.

 

12.           Counterparts; Facsimile Signatures. This First Amendment may be
executed in multiple counterparts, all of which, when executed, shall be deemed
to be an original and all of which together shall constitute one and the same
document. Signatures provided by facsimile transmission shall be deemed to be
original signatures.

 

IN WITNESS WHEREOF, this First Amendment has been executed and made effective as
of the Amendment Effective Date by duly authorized representative of the
Parties.

 

BELLCO S.R.L. NEPHROS, INC.             /s/ Carlo Medici   /s/ John C. Houghton
  Name: Carlo Medici Name: John C. Houghton Title: CEO, Managing Director Title:
President and CEO        

 



 

- 4 -

 

Exhibits to First Amendment to License Agreement

 

EXHIBIT 1

 

AUTHORIZED TERRITORY

 

 

Exclusive:

·Belgium

·Canada

·Denmark

·Finland

·France

·Italy

·Norway

·Spain

·Sweden

 

Non-Exclusive:

·Brazil

·China

·Greece

·Korea

·Mexico

·Netherlands

·United Kingdom

 

 

 

EXHIBIT 3

 

MINIMUM SALES TARGETS

 

 

Year Quarter Minimum Units 2015 First 20,000   Second 20,000   Third 20,000  
Fourth 20,000 2016 First 37,500   Second 37,500   Third 37,500   Fourth 37,500
2017 First 50,000   Second 50,000   Third 50,000   Fourth 50,000 2018 First
62,500   Second 62,500   Third 62,500   Fourth 62,500 2019 First 62,500   Second
62,500   Third 62,500   Fourth 62,500 2020 First 62,500   Second 62,500   Third
62,500   Fourth 62,500 2021 First 62,500   Second 62,500   Third 62,500   Fourth
62,500

 

 

 

 

 



 

